[Cite as Fitting v. Ohio Dept. of Transp., 2011-Ohio-6880.]



                                       Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us

CHRISTINE FITTING

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

Case No. 2011-05165-AD

Acting Clerk Daniel R. Borchert


                                      MEMORANDUM DECISION

        {¶1}     Plaintiff, Christine Fitting, alleges that on March 8, 2011, she suffered
property damage when ice fell from a building owned by defendant, Ohio Department of
Transportation (ODOT), and struck her car while it was parked near the building.
Specifically, plaintiff claims she parked in her usual spot and that ice slid “off of building
and put a 2” to 3” dent in my right rear hatch next to glass.” Plaintiff implied her car was
damaged as a proximate result of negligence on the part of defendant in maintaining a
dangerous condition on the premises.                   Consequently, plaintiff filed this complaint
seeking to recover $446.51, the cost for repairs to the vehicle and reimbursement of the
filing fee. The $25.00 filing fee was paid.
        {¶2}     Defendant denied any liability in this matter. Defendant contended that
plaintiff waited a week before notifying anyone of the event and that upon inspection of
the premises, ODOT employees were unable to locate any accumulation of ice and
snow on the roof of the building or on the parking lot surface. In addition, defendant
submitted a photograph of the building which depicts the roof, gutters, and downspout
adjacent to a parking area.
        {¶3}     An owner of land generally owes a duty to individuals such as plaintiff to
maintain the premises in a reasonably safe condition. Paschal v. Rite Aid Pharmacy,
Inc. (1985), 18 Ohio St. 3d 203, 18 OBR 267, 480 N.E. 2d 474. However, a land owner
ordinarily owes no duty to business invitee plaintiffs to remove natural accumulations of
ice and snow on the premises or to warn the invitees of dangers associated with these
natural accumulations. Brinkman v. Ross, 68 Ohio St. 3d 82, 1993-Ohio-72, 623 N.E.
2d 1175. Everyone is assumed to appreciate the risks presented by such snow and ice
accumulations and consequently, everyone is expected to bear responsibility for
protecting herself from such risks presented by natural accumulations of ice and snow.
Brinkman. Ohio’s freeze and thaw cycles, which commonly cause icy conditions, are
natural accumulations absent a showing of negligence on the part of the landowner.
Hoenigman v. McDonald’s Corp. (Jan. 11, 1990), Cuyahoga App. No. 56010.
       {¶4}   Conversely, liability may result if the premises owner permits an unnatural
accumulation of ice or snow to exist. See Lopatkovich v. City of Tiffin (1986), 28 Ohio
St. 3d 204, 207, 28 OBR 290, 503 N.E. 2d 154; Tyrrell v. Investment Associates, Inc.
(1984), 16 Ohio App. 3d 47, 16 OBR 50, 474 N.E. 2d 621. In Porter v. Miller (1983), 13
Ohio App. 3d 93, 13 OBR 110, 468 N.E. 2d 134, the court clarified the distinction
between an unnatural and natural snow accumulation stating:                    “‘Unnatural’
accumulation must refer to causes and factors other than the inclement weather
conditions of low temperatures, strong winds and drifting snow, i.e., to causes other
than meteorological forces of nature. By definition, then, the ‘unnatural’ is the man-
made, the man-caused; extremely severe snow storms or bitterly cold temperatures do
not constitute ‘unnatural’ phenomena.” at page 95.
       {¶5}   In Myers v. Forest City Enterprises, Inc. (1993), 92 Ohio App. 3d 351, 635
N.E. 2d 1268 appeal dismissed, 69 Ohio St. 2d 1213, 1994-Ohio-408, 633 N.E. 2d
1136, the court further addressed the state of unnatural accumulations, noting: “In
cases involving an unnatural accumulation of ice and snow, a plaintiff must show that
the defendant created or aggravated the hazard, that the defendant knew or should
have known of the hazard, and that the hazardous condition was substantially more
dangerous than it would have been in the natural state (citations omitted). Melting snow
that refreezes into ice is natural, not an unnatural accumulation of ice.” at page 353-354.
       {¶6}   Based on the evidence in the instant claim, the court concludes defendant
breached no duty of care owed to plaintiff. See Thomas v. Ohio University, Ct. of Cl.
No. 2010-07776-AD, 2011-Ohio-1946.       Plaintiff, in the present claim, has failed to
establish her car was damaged while parked at defendant’s facility. Furthermore, even
assuming the car was damaged by ice and snow falling from defendant’s roof, plaintiff
failed to establish that defendant owed her a duty to remove natural accumulations of
snow and ice from the roof of the building. Therefore, absent a duty, negligence cannot
be proven.




                              Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us



CHRISTINE FITTING

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

         Case No. 2011-05165-AD

Acting Clerk Daniel R. Borchert


                         ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Acting Clerk
Entry cc:

Christine Fitting                                 Jerry Wray, Director
2631 W. 9th Street                                Department of Transportation
Ashtabula, Ohio 44004                             1980 West Broad Street
                                                  Columbus, Ohio 43223
SJM/laa
8/1
Filed 8/10/11
Sent to S.C. reporter 1/3/12